This was a suit on a bond executed by the plaintiff in a distress proceeding.
At the close of the testimony the court directed a verdict in favor of the defendants. Upon this action of the court is based one of the assignments of error.
There is substantial evidence disclosed by the record which, if believed by the jury, would have warranted the jury in returning a verdict for some amount in favor of the plaintiff and, therefore, the assignment of error based upon the action of the court in directing a verdict for the defendants is well taken.
The judgment should be reversed and the cause remanded for a new trial. It is so ordered.
Reversed and remanded.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 162